J-A02008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.F.                                              IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

J.F.

                            Appellant                 No. 1571 MDA 2015


                 Appeal from the Order Entered August 13, 2015
                 In the Court of Common Pleas of Berks County
                          Civil Division at No: 10-15544


BEFORE: PANELLA, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY STABILE, J.:                             FILED APRIL 21, 2016

        Appellant J.F. (“Father”) appeals from the August 13, 2015 order of

the Court of Common Pleas of Berks County (“trial court”), denying Father’s

petition for shared custody and granting J.F. (“Mother”) primary physical

custody of the parties’ minor twin daughters, R.F. and A.F. (“Children”).

Upon review, we affirm.

        On September 9, 2011, the trial court entered a custody order,

incorporating an agreement by the parties pursuant to which Mother was

awarded, inter alia, primary physical custody and Father partial physical

custody.     On August 1, 2013, Father filed a petition to modify custody,

seeking shared physical custody of Children.         On September 17, 2013,

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A02008-16



Mother filed an answer to Father’s modification petition, seeking an increase

in her and a reduction in Father’s custodial time with Children.          The trial

court held a three-day custody trial, at which both parties testified and

presented the testimony of various witnesses. Following trial, the trial court

issued a decision and order, denying Father’s petition for shared physical

custody and increasing Mother’s custodial time with Children. In so doing,

the trial court rendered the following factual findings:

      1.   [Mother] is an adult individual currently residing . . . [in]
      Douglasville, Berks County Pennsylvania 19518.

      2.   [Father] is an adult individual currently residing . . . [in]
      Royersford, Montgomery County, Pennsylvania, 19468.

      3.   The parties are the natural parents of two minor twin
      daughters, R.F. and A.F., born April 21, 2009 . . . .

      4.    The parties were formerly husband and wife, having been
      married on July 5, 1997 in Berks County, Pennsylvania. The
      parties separated in the summer of 2010 and a [d]ivorce
      [d]ecree was signed on February 17, 2012.

      5.    Since the time of separation, Mother has been the primary
      custodian of the Minor Children.

      6.   Following separation, Mother and [Children] moved to
      [m]aternal [g]randparents home . . . [in] Douglasville,
      Pennsylvania, which was only several blocks from the marital
      home.

      7.   Maternal grandparents have now relocated to Hazelton and
      Mother rents the home from her parents.

      8.    Father remained in the marital home following separation
      and saw [Children] on a regular basis until he moved in with his
      then girlfriend now wife [A.F.] in Montgomery County.

      9.   The distance between          the   parties     [sic]   home    is
      approximately 35-40 minutes.

      10. [A.F.] has three children: L.M. (age 15), A.M. (age 13) and
      T.M. (age 9). She recently obtained a 50/50 custody agreement
      with her ex-husband.


                                      -2-
J-A02008-16


     11. Both parties are college graduates, both are teachers and
     both hold Master’s Degrees and additional credits.

     12. Mother is employed at Owen J. Roberts School District
     where she teaches Fourth Grade.

     13. Mother has been employed by the Owen J. School District
     for approximately twenty (20) years and her work schedule is
     Monday through Friday during the school year from
     approximately 7:50 a.m. to 3:15 p.m. She has most of the
     same holidays during the school year as [Children] and does not
     work during the summer.

     14. Father has been employed as a special education teacher
     for the Spring-Ford Area School District for approximately eleven
     (11) years and his work schedule is similar to [M]others [sic],
     although his work day begins at 7:15 a.m.
     15. Father’s wife, [A.F.], is also employed by the Spring-Ford
     Area School District.

     16.   Mother resides within the Daniel Boone School District.

     17.   Father resides within the Spring-Ford Area School District.

     18. [Children] are entering first grade and attending the Daniel
     Boone School District.

     19. [Children] attend St. Paul’s Daycare both prior to and after
     school. St. Paul’s is minutes from [M]other’s home and provides
     transportation to and from Daniel Boone School District.

     20. Mother grew up in the Daniel Boone School District and
     after both parties attended college at Slippery Rock University,
     Father agreed to move to the Daniel Boone School District where
     they built their marital home.

     21. The Daniel Boone School District is a good school district
     providing quality education.

     22. Neither party, including Father’s wife, has a criminal
     record.

     23. On December 8, 2010, following separation, Mother filed a
     Custody Complaint seeking primary custody of the minor
     children.

     24. On March 2, 2011, [the trial court] entered a Custody
     Evaluation Order, whereby Dr. Peter Thomas was directed to
     perform a custody evaluation of the [p]arties. Dr. Thomas
     completed the report, which is part of the record, dated March 6,
     2011.    This evaluation recommended Mother have primary
     physical custody.


                                   -3-
J-A02008-16


     25. On September 8, 2011, the parties, by agreement, entered
     into a Custody Order which the parties currently follow, whereby
     the parties share legal custody and Mother has primary physical
     custody. The order [sic] Custody Order provides, inter alia, that
     the parties share custody of [Children] during the school year on
     a four week rotating schedule pursuant to the agreement as
     follows:

                         During the school year:

       Week one: Mother has custody of [Children] from Sunday
       at 6:30 p.m. until Wednesday morning when she will
       deliver [Children] to daycare. Father has custody from
       Wednesday, when he picks [Children] up from daycare
       until Friday morning when he delivers [them] to daycare.
       Week two: Father has [Children] from Wednesday after
       daycare until Sunday at 6:30 p.m. Mother has [them]
       from Sunday at 6:30 p.m. until the following Wednesday
       morning when she delivers [Children] to daycare. Week
       three: Father has [Children] after daycare until Friday
       morning when he delivers [them] to daycare. Mother has
       [Children] from Friday after daycare until the following
       Thursday morning, when [s]he delivers [Children] to
       daycare. Week four: Father has [Children] from Thursday
       after daycare until Sunday at 6:30 p.m.

                           During the summer:

       The parties share custody of [Children] during the
       summer, which spans from June 10 until August 25 on a
       two[-]week rotating schedule pursuant to the agreement
       as follows: Week one: Father has [Children] Sunday at
       6:30 p.m. until Wednesday at 6:30 p.m. and again on
       Friday at 6:30 p.m. until Sunday at 6:30 p.m. Mother has
       [Children] from Wednesday at 6:30 p.m. until Friday at
       6:30 p.m. Week two: Mother has [Children] from Sunday
       at 6:30 p.m. until Wednesday at 6:30 p.m. and again on
       Friday at 6:30 p.m.       In addition, the Custody Order
       directed that the custodial parent shall make reasonable
       efforts to facilitate phone contact between the non-
       custodial parent and [Children] between 7:40 p.m and
       8:00 p.m. each evening.

     26. The Current Custody Order was entered prior to [Children]
     being school age and prior to [Father] relocating to Montgomery
     County.

     27. On August 1, 2013, weeks after his marriage, Father filed a
     Petition to Modify Custody, seeking equal time with the Children.

     28. On September 17, 2013, Mother filed an Answer to Father’s
     Petition to Modify Custody, requesting an increase in her time
     and a reduction in Father’s custodial time with [Children].


                                   -4-
J-A02008-16


     29. On September 27, 2013, the [p]arties were ordered to
     participate in an Updated Custody Evaluation with Dr. Thomas in
     consideration of Father’s remarriage and the addition of Father’s
     step-children into [Children’s] lives. Father objected to his Order
     and petitioned the Court for the removal of Dr. Thomas, a
     motion that was denied. Dr. Thomas completed the report,
     which is part of the record and is dated February 12, 2014. Dr.
     Thomas recommends Mother continue to have primary physical
     custody.

     30. In 2014, Father filed for Special Relief, seeking to have
     [Children] attend kindergarten in the Spring-Ford School District
     despite the fact that Mother had primary custody and the parties
     had agreed to raise their children in the Daniel Boone School
     District where [M]mother was raised and is living. This Relief
     was denied by th[e trial court].
     31. On January 6, 2015, th[e trial court] appointed Claire
     Monfaro, M.A.-L.P.C. of Berkshire Psychiatric to perform
     counseling for [Children].

     32. Ms. Monfaro has recommended that counseling of [Children]
     continue.

     33. Ms. Monfaro testified to lack of communication and co-
     parenting.

     34. On March 2, 2015, per Father’s request, th[e trial court]
     appointed Lauren Marks, Esq. Guardian ad Litem (“GAL”), with
     Father paying 100% of the costs.

     35. The GAL testified that Father is rigid and refuses to accept
     opinions which do not match his own.

     36. The GAL found [Children] have been influenced by Father in
     their statements regarding equal time with Mother.

     37. The GAL did an extensive report and investigation into this
     case and recommends Mother have primary physical custody.

     38. Mother resides in a nice home in an area where she grew up
     and has numerous neighbors and friends. [Children] have their
     own room at [M]other’s house.

     39. Father and his wife reside in a nice home in Montgomery
     County in a nice neighborhood. His wife’s three minor children
     are at the home 50 percent of the time. [Children] share a
     bedroom with each other at Father’s home.

     40. Since birth, [Children] have attending          [sic]   Reading
     Pediatrics in Wyomissing, Berks County.
     41. Father unilaterally attempted to have a second Pediatrician
     for [Children] in Montgomery County, Allstar Pediatrics.

                                    -5-
J-A02008-16


     42. Allstar Pediatrics informed Father they could only be used in
     case of emergencies.

     43. Father has obsessed [sic] with Mother’s whereabouts and
     what is going on in her home by following Mother’s friends on
     social media sites, enlisting the help of a neighbor to sneak into
     Mother’s home to take pictures and by speaking to [Children].

     44. Father has obsessed over minor child’s [sic] R.F.’s diagnosis
     of [f]ructose [i]ntolerance by seeking the opinion of Reading
     Pediatrics, doctors at Children’s Hospital of Philadelphia, doctors
     at Dupont Medical and a dietician. All agreed that [R.F.’s]
     fructose diet need[s] to me [sic] monitored with a good diet.

     45. Father has allowed his wife [A.F.] to overstep her bounds as
     a step-parent by allowing her to attend a [d]octor’s visit at
     DuPont without the knowledge of Mother and without the
     knowledge of the [d]octors who have [A.F.] listed as mother in
     their reports.

     46. [R.F.]. rarely complains of stomach issue [sic] when in the
     care of Mother but does complain when in the care of Father.

     47. Father is oblivious [of] his controlling nature as is evident of
     the overabundance of documents, many of which were not in his
     favor, he submitted to the GAL and various experts in his case.

     48. If mother is in need of babysitting for [Children] she uses
     her parents.

     49. [Children] have a loving, bonded relationship with their
     maternal grandparents.

     50. Father does not have a close relationship with his family as is
     evident by his sister having to contact Mother after the divorce
     so that she could see and spend time with [Children].

     51. Mother actively participates with [Children] in a variety of
     school and community functions.

     52. Father actively participates with [Children] more at home
     than the community.

     53. During the parties [sic] marriage they attended UCC church,
     however Father decided to have [Children] baptized [C]atholic.

     54. Father has obsessed over a relationship Mother has had off
     and on again with [M.K.], from South Carolina. Father insists
     Mother is going to relocate.

     55. Mother has no intentions of relocating. Mother plans on
     maximizing her Pennsylvania teacher pension for retirement
     purposes.


                                    -6-
J-A02008-16


     56. Father and Mother are not able to effectively co-parent.

Trial Court Opinion, 8/13/15, at 1-7. Based on the foregoing findings, the

trial court concluded that the custody factors set forth in 23 Pa.C.S.A.

§ 5328 weighed in favor of awarding Mother primary physical custody.

Section 5328 factors to be considered are as follows.

     (a) Factors.--In ordering any form of custody, the court shall
     determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:
        (1) Which party is more likely to encourage and permit
        frequent and continuing contact between the child and
        another party.
        (2) The present and past abuse committed by a party or
        member of the party’s household, whether there is a
        continued risk of harm to the child or an abused party and
        which party can better provide adequate physical
        safeguards and supervision of the child.
        (2.1) The information set forth in section 5329.1(a)
        (relating to consideration of child abuse and involvement
        with protective services).
        (3) The parental duties performed by each party on behalf
        of the child.
        (4) The need for stability and continuity in the child’s
        education, family life and community life.
        (5) The availability of extended family.
        (6) The child’s sibling relationships.
        (7) The well-reasoned preference of the child, based on
        the child’s maturity and judgment.
        (8) The attempts of a parent to turn the child against the
        other parent, except in cases of domestic violence where
        reasonable safety measures are necessary to protect the
        child from harm.
        (9) Which party is more likely to maintain a loving, stable,
        consistent and nurturing relationship with the child
        adequate for the child’s emotional needs.
        (10) Which party is more likely to attend to the daily
        physical, emotional, developmental, educational and
        special needs of the child.
        (11) The proximity of the residences of the parties.



                                    -7-
J-A02008-16


          (12) Each party’s availability to care for the child or ability
          to make appropriate child-care arrangements.
          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party’s effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability
          to cooperate with that party.
          (14) The history of drug or alcohol abuse of a party or
          member of a party’s household.
          (15) The mental and physical condition of a party or
          member of a party’s household.
          (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).1         The trial court provided a detailed discussion of

each Section 5328 factor.2         With respect to the first factor, the trial court

determined that Mother “[was] more likely to encourage and permit frequent

and continuing contract between [Children] and Father.”             Id. at 9.   The

second factor, the trial court determined, favored Mother even though the

court did not believe “that [Children] [were] at risk of abuse by either

Mother or Father.” Id. 10. The trial court determined that the third factor

favored Mother in part because Father spent the majority of his time with

Children at home when they were not at their extra-curricular activities. Id.
____________________________________________


1
  Effective January 1, 2014, the statute was amended to include an
additional factor at 23 Pa.C.S.A. § 5328(a)(2.1) (providing for consideration
of child abuse and involvement with child protective services). Because
Father’s petition to modify was filed prior to the effective date of the
subsection, the subsection does not apply to the present case. See § 6 of
Act of December 18, 2013, P.L. 1167, No. 107, effective 1/1/14.
2
  In expressing the reasons for its decision, there is no required amount of
detail for the trial court’s explanation of the Section 5328 factors; all that is
required is that the enumerated factors are considered and that the custody
decision is based on those considerations. A.V. v. S.T., 87 A.3d 818, 823
(Pa. Super. 2014) (citation and quotation marks omitted).



                                           -8-
J-A02008-16



at 10-12.   The trial court further determined that the fourth factor also

favored Mother because Mother would provide stability and continuity in

Children’s education, family life and community life. Id. at 12-13. The trial

court determined that the fifth factor, relating to the availability of extended

family, also favored Mother.     Id. at 15.    The sixth and seventh factors

favored neither parent. Id. at 15-16. The eighth factor favored Mother in

part because Father engaged in “borderline stalking” and questioned

Children about Mother’s personal affairs.     Id. at 17-18.   The ninth factor

likewise favored Mother because she, compared to Father, was more

nurturing toward Children and Children expressed closeness to Mother. Id.

at 18.   The trial court determined that the tenth factor favored Mother in

part because Mother socialized Children “on a regular basis with activities

and friends outside of the home.” Id. at 20.        The eleventh and twelfth

factors favored Father as he chose to relocate to Montgomery County. Id.

at 20-21. Factors thirteen and fourteen did not favor either party. Id. at

21-22. The trial court determined that the fifteenth factor favored Mother in

part because of Father’s “controlling personality.” Id. at 23. The final factor

did not favor either parent. Id. at 24.

      Father timely appealed to this Court.     Following Father’s filing of his

Pa.R.A.P. 1925 statement of errors complained of on appeal, the trial court

issued a Pa.R.A.P. 1925(a) opinion largely incorporating its August 13, 2015

decision. Nonetheless, in its Rule 1925(a) opinion, the trial court addressed

Father’s contention that its August 13, 2015 order failed to consider “the

                                     -9-
J-A02008-16



possible effect on Children” of the new custody arrangement and deprived

Children of “Father’s care for extended periods during the school week.”

Trial Court’s Rule 1925(a) Opinion, 10/6/15 at ¶ 5. Disagreeing with Father,

the trial court noted that the Section 5328 factors did not require it to

address this argument.3         Id.     The trial court, throughout its Rule 1925(a)

opinion, noted that it is decision was guided by the best interest of Children.

The trial court next addressed Father’s contention that it awarded less

custodial time to Father than recommended by the experts, Dr. Thomas and

the   GAL.       The    trial   court    noted   that   it   considered   the   experts’

recommendation, but because it heard testimony from witnesses not

interviewed by the experts, it decided to award Father less custodial time “to

promote stability and consistency during the school week.”4 Id. at ¶ 4(a).

Father next argued that the trial court’s finding of fact number 9—the
____________________________________________


3
   We observe that Father’s contention is adequately addressed by the
custody factors set forth in Section 5328. It is worth noting that whenever a
trial court weighs the custody factors, children often are bound to be
deprived of the care of one parent.
4
  Although a trial court is not required to accept the conclusions of an expert
witness in a child custody case, it must consider them, and, if the trial court
chooses not to follow the expert’s recommendations, its independent
decision must be supported by competent evidence of record. Nomland v.
Nomland, 813 A.2d 850, 854 (Pa. Super. 2002) (citations omitted).
Therefore, it is not the function of this Court to determine whether the trial
court reached the “right” decision; rather, we must consider whether, “based
on the evidence presented, given due deference to the trial court’s weight
and credibility determinations,” the trial court erred or abused its discretion
in awarding custody to the prevailing party. Hanson v. Hanson, 878 A.2d
127, 129 (Pa. Super. 2005).




                                           - 10 -
J-A02008-16



distance between the parties’ home is approximately 35-40 minutes—was

not supported by the record. The trial court concluded that, even though its

time estimate was off by about 10 minutes, the commute from Father’s

house was still significant.5 Id. at ¶ 4(c). The trial court lastly addressed

Father’s contention that its August 13, 2015 order “increases the number of

parent-to-parent custody exchanges, despite the trial court’s finding that

fewer custody exchanges would be appropriate to minimize” interaction

between Father and Mother. Id. at ¶ 4(d). In rejecting this argument, the

trial court noted that the August 13, 2015 custody order was in the best

interest of Children and that “[e]xchanges between Mother and Father are

necessary” and “only incidental to the custody arrangement’s purpose.” Id.

        On appeal,6 Father repeats the foregoing issues for our review,

reproduced here verbatim:

____________________________________________


5
   As Mother aptly notes, “Father’s argument is pure inconsequential
nitpicking.” Mother’s Brief at 49. The precise time between the parties’
home is immaterial, so long as the trial court’s finding that the commute was
significant has support in the record. Here, the parties agree that the
commute between the parties’ homes is 20 to 25 minutes. Father’s Brief at
64; Mother’s Brief at 49.
6
    In reviewing a child custody order,

        [O]ur our scope is of the broadest type and our standard is
        abuse of discretion. We must accept findings of the trial court
        that are supported by competent evidence of record, as our role
        does not include making independent factual determinations. In
        addition, with regard to issues of credibility and weight of the
        evidence, we must defer to the presiding trial judge who viewed
        and assessed the witnesses first-hand. However, we are not
        bound by the trial court’s deductions or inferences from its
(Footnote Continued Next Page)


                                          - 11 -
J-A02008-16


      1. Whether the trial court erred and/or abused its discretion in
         failing to address the fact that [Children] will now be deprived
         of Father’s care for extended periods during the school week
         and failed to discuss the possible effect on [Children] of the
         proposed transfer of custody?

      2. Whether the trial court’s analysis of the Section 5328 factors
         is supported by the record?[7]

      3. Whether the trial court’s decision to award Father less
         custodial time than recommended by the custody evaluator,
         Dr. Thomas, less time than recommended by [GAL], Lauren
         Marks, Esq., and less time than Father had spent with
         [Children] under the parties’ existing custodial arrangements
         [sic] over the past four (4) years is supported by the record?

      4. Whether the trial court erred in repeatedly misstating the
         amount of travel time for [Children] in traveling between the
         parties’ homes, school, and daycare?

      5. Whether the trial court erred in entering an [o]rder that
         significantly increases the number of parent-to-parent
         custody exchanges, despite the [c]ourt’s finding that fewer
         custody exchanges would be appropriate to minimize the
         frequency of interaction between Mother and Father[?]

Father’s Brief at 8-9.8,9

                       _______________________
(Footnote Continued)

      factual findings. Ultimately, the test is whether the trial court’s
      conclusions are unreasonable as shown by the evidence of
      record. We may reject the conclusions of the trial court only if
      they involve an error of law, or are unreasonable in light of the
      sustainable findings of the trial court.
V.B. v. J.E.B., 55 A.3d 1193, 1197 (Pa. Super. 2012) (citations omitted).
“When a trial court orders a form of custody, the best interest of the child is
paramount.” S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa. Super. 2014)
(citation omitted); see Saintz v. Rinker, 902 A.2d 509, 512 (Pa. Super.
2006) (“The primary concern in any custody case is the best interest of the
child.    The best-interest standard, decided on a case-by-case basis,
considers all factors that legitimately have an effect upon the child’s
physical, intellectual, moral, and spiritual well-being.”) (citation omitted).
7
  Father abandons his challenge to the sixteenth factor on appeal.          See
Father’s Brief at 54.
8
  In his second argument, Father essentially advances his version of the
facts and invites us to accept the same. We, however, are obliged to reject
(Footnote Continued Next Page)


                                           - 12 -
J-A02008-16



      After careful review of the parties’ briefs, the record on appeal, and

the relevant case law, we conclude that the trial court’s August 13, 2015

decision and its Rule 1925(a) opinion, both authored by the Honorable M.

Theresa Johnson, cogently dispose of Father’s issues on appeal.      See Trial

Court Opinion, 8/13/15, at 8-24; Trial Court’s Rule 1925(a) Opinion,

10/6/15. We, therefore, affirm the trial court’s August 13, 2015 order. We

direct that a copy of the trial court’s August 13, 2015 decision and its

October 6, 2015 Rule 1925(a) opinion be attached to any future filings in

this case.

      Order affirmed.

      Judge Panella joins the memorandum.

      Justice Fitzgerald notes his dissent.




                       _______________________
(Footnote Continued)

the invitation as we are bound by the trial court’s findings. Johnson v.
Lewis, 870 A.2d 368, 372 (Pa. Super. 2005) (“The fact-finder is free to
believe all, part, or none of the evidence, and this Court will not disturb the
trial court’s credibility determinations.”).
9
  With the exception of finding of fact number 9, as alluded to in Father’s
fourth argument, Father fails to challenge the trial court’s factual findings.



                                           - 13 -
J-A02008-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2016




                          - 14 -
                                                                                                       Circulated 03/31/2016 08:50 PM
                                                                                 ;.n...,.




      J_F     __     ,,,                              IN THE COURT OF COMMON PLEAS
~-1

e:           PLAINTIFF                                OF BERKS COUNTY, PENNSYLVANIA
'
d'
,,
                                                                                                                      .
                                                                                                                      , .....

             v.                                                                                 -·
                                                      CIVIL ACTION - LAW       r ~:; ,· ': .l

                                                      CHILD CUSTODY            ;- ; ..                                           :; .,.,.
                                                    : NO. 10-15544                   ..
      JWfF1118_..                                   : ASSIGNED TO: M. THERESA JQI-!N.SON)J.                                      (.


      DEFENDANT                                                                                 ·- .    -· .   .. ~
                                                                                                       .••            .£..--:'

      RULE 1925(!1(2)(ii) Opinion                                                           October-6, 201"">

             On July 27, 28 and 30, 2015, a custody bench trial was held before this Comito

      determine the parties' custody of their minor children, R.F. and A.F. On August 13, 2015 the

      Court entered a Decision and Order after consideration of the testimony of the parties, testimony

      of both expert and fact witnesses, as well as the (?.arties' respective exhibits. The Decision and
                                                        ..
      Order is attached and is specifically incorporatedherein.    [August 13, 2015 Decision and Order,

      Exhibit "A"]. On September 11, 2015, Defendant J..          Feillm timely appealed this Court's

      August 13, 2015 Decision and Order. The appeal was designated as a Children's Fast Track

      Appeal. On the same day, Defendant filed his Concise Statement of Errors Complained of on

      Appeal, which provides:

             1. The Trial Court erred and/or abused its discretion in analyzing the factors to
                be considered in a custody matter pursuant to 23 Pa.C.S.A. §5328, as the
                Court's analysis (a) is not supported by the record, (b) is based on only
                portions of the record; and/or (c) is based on predictions/ speculation about
                what may occur in the future.
             2. The Trial Court erred and/or abused its discretion in limiting the ability of
                each party to call witnesses at trial and/or limiting the evidence to be
                submitted by each party at trial ruling on the relevance of said evidence, and
                without making a finding which wbuld otherwise support exclusion of the
                evidence.                      .      · ! .,·i·
             3. The Trial Court erred and/or' abusect' its discretion in summarily rejecting the
                expert testimony of Dr. Shanken-Kaye.
             4. The Trial Court erred and/or abused its discretion in that its Decision and
                Order is not supported by the record and/or is based only on portions of the
                record, including, but not limited to, the following:
                                                •(   I'




 t;1.Ht a.t 'The Triitt court awarded Father less custodial time then recommended by the
             custody evaluator, Dr. Thomas, less time than recommended by the Guardian
             Ad Litem, Lauren Marks, Esq., and less time than Father had spent with the
             children under the parties' existing custodial arrangements over the past four
             (4) years.
         b. The Trial Court erred and/or abused its discretion in reviewing evidence,
             during the trial, which was not admitted into the record.
         c. The Trial Court repeatedly misstated the amount of travel time for the children
 '· . ,· •-in travelmg between the parties' homes, school, and daycare, and classified
             Father's move from Douglasville to Royersford as a "relocation" without
             addressing the statutory definition of relocation nor the statutory factors which
             must be considered in a relocation case.
        d. Despite the Court's finding that fewer custody exchanges would be
             appropriate to minimize the frequency of interaction between Mother and
             Father, the Court's Custody Order significantly increases the number of
             parent-to-parent   custody exchanges (as compared to the prior custodial
             arrangement).                         ,·
         5. The Trial Court erred and/or abused. its discretion in failing to address the fact
             that the Children will now be deprived of Father's care for extended periods
             during the school week and failed to discuss the possible effect on the
             Children of the proposed transfer of custody.

                 [Defendant/ Appellant's Concise Statement of Errors Complained of on Appeal].

   To the extent that the errors complained of in Appe11ant's Concise Statement are not covered

by the Decision and Order, the Court addresses Appellant's averrnents in tum.

l , The Trial Court erred and/or abused its discretion in analyzing the factors to be considered in
    a custody matter pursuant to 23 Pa.C.S.A. §5328, as the Court's analysis (a) is not supported
    by the record, (b) is based on only portions of the record; and/or (c) is based on predictions/
    speculation about what may occur in the future.

        Initially, the Court notes that on August 25, 2015, Father's attorney who represented him

at trial withdrew her appearance.   On the same day, Father's current attorney entered her

appearance.   Father's appellant attorney, who d'r~'fted and signed Father's Concise Statement,

was not present during the July 27, 28 and 30, 20 l S trial. In addition, Father's Concise

Statement, filed September 11, 2015, was drafted without the benefit of a review of the trial

transcript as the Notice of Lodging Transcript of Record on Appeal was filed on September 24
                                                                                   -
       2015. Thus, respectfully, Father's appellant attorney drafted the Concise Statement without

::1    observing the trial or reading the trial transcript.
t·,
.,
              "The Custody Act requires only that the trial court articulate the reasons for its custody
·.(


      decision in open court or in a written opinion or order taking into consideration the enumerated

      factors." M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013) citing 23 Pa.C.S.A. §§ 5323(d),

      5328(a). In reaching a custody decision, the best interest of the children in paramount. J.R.M. v.

      J.E.A., 33 A.3d 647, 650 (Pa. Super. 2011).

              Here, the Court, in writing its twenty-seven page Decision and Order, took into

      consideration the entire record as well as the sixteen enumerated actors in making its custody

      determination. The Court reached its decision, holding paramount the best interest of the minor

      children A.F. and R.F. In addition, the Court did not base its decision on future predictions or

      speculation. Rather, the Court based its opinion on what is in the best interest of the children.

      2. The Trial Court e1Ted and/or abused its discretion in limiting the ability of each party to call
         witnesses at trial and/or limiting the evidence to be submitted by each partv at trial ruling 011
         the relevance of said evidence, and without making a finding which would otherwise support
         exclusion of the evidence.

              A three day trial was held wherein both parties were provided a full opportunity to

      present their respective cases. In addition, it is well established that the "court may exclude

      relevant evidence if its probative value is outweighed by a danger of. .. undue delay, wasting

      time, or needlessly presenting cumulative evidence."      Pa.R.E., Rule 403. "Admission of

      evidence is within the sound discretion of the trial court and will be reversed only upon a

      showing that the trial court clearly abused its discretion." Com. v. Drumheller, 808 A.2d 893,

      904 (Pa. 2002).

              Here, Father does not point to a specific instance, either prior to or during the trial, where

      this Court improperly limited the witnesses or evidence he sought to introduce. Provided that
     Father does identify a specific instance where this Court improperly limited evidence, this Court,

,,   as the gatekeeper of evidence, did not abuse its discretion in doing so.

     3. The Trial Court erred and/or abused its discretion in summarily rejecting the expert
        testimonv of Dr. Shanken-Kaye.

             "[W]hen expert evaluation is contradicted ... the [trial court] abuses its fact finding

     discretion if it totally discounts expert evaluation."         King v. King, 889 A.2d 630, 632 (Pa. Super.
                                                         I.'


     2005) quoting Nomland v. Nomland, 813 A.2d 580, 854 (Pa. Super. 2002). "While a trial court

     is not required to accept the conclusions of an expert witness in a chi Id custody case, it must

     consider them, and if the trial court chooses not to follow the expert's recommendations, its

     independent decision must be supported by competent evidence of record." M.A.T. v. G.S.T.,

     989 A 2d 11, 20 (Pa. Super 2010). Here, Dr. Shanken-Kaye' s testimony and report were

     contradicted by Dr. Thomas' testimony and expert reports as well as by Claire Monfaro's

     evaluation and testimony.

             A trial court is "under no obligation to delegate its decision making authority to [an
                                                        ..
     expert]." M.A.T. v. G.S.T., 989 A.2d at 19. In. ~:~aching a custody decision, the Court
                                                        Jt•    ..   I
     considered Dr. Shanken-Kaye's testimony as well as his expert report. In doing so, the Court

     found significant that Dr. Shanken-Kaye did not conduct any interview of the participants

     himself. Rather, he relied on Dr. Thomas' notes and report. As stated provided in the Decision

     and Order, Dr. Shanken-Kaye's major criticisms of Dr. Thomas' reports were: 1. Dr. Thomas did

     not specifically address each on the of sixteen factors in 23 Pa.C.S.A. §5328; and 2. Dr. Thomas

     did not commit enough hours when he conducted interviews and observations of the parties and

     children to produce a competent recommendation. However, as stated in the Decision and

     Order, 23 Pa.C.S.A. § 5328 applies to the courts alone and does not require a custody evaluator

     such as Dr. Thomas to address each or any of the sixteen factors. Additionally, Dr. Thomas




                                             ·-~~--------------------~----
        testified that he in fact invested more hours than required by the rules and ethics of psychiatry.
,l

 ;      In sum, the Court did not summarily reject Dr. Shanken-Kaye's testimony. Rather, the court
,,
·-'t'

:1
        considered his testimony and disagreed.

        4. (a) The Trial court awarded Father less custodial time then recommended by the custody
           evaluator, Dr. Thomas, less time than recommended by the Guardian Ad Litem, Lauren
           Marks, Esg., and less time than Father had spent with the children under the parties' existing
           custodial arrangements over the past four (4tyears.

               Dr. Thomas interviewed the parties of this custody action the minor children subject to

        this custody action, A.F. and R.F., L.,...., AIIIII and T.      M.,    Father's step-children, and



        between Mother and Father, individually, and their interaction and dynamic with A.F. and R.F.

        Lauren Marks, Esq., Guardian Ad Litem (hereinafter, the "GAL"), met with the parties and

        minor children R.F. and AF. She conducted a home assessment of Father's home wherein she

        met Father's wife, A-,F.S           and her children L-,.,     A...    and T..   M•.      At trial,

        the Court had the opportunity to observe sever~L'fiit,nessesthat neither Dr. Thomas nor the GAL

        met with or interviewed in preparation of their respective reports. The testimony of the

        witnesses at trial influenced the Court to enter a custody order that differs from the

        recommendations of Dr. Thomas and the GAL.

               Both Dr. Thomas and the GAL recommended that the children have one overnight per

        week with Father during the school year. In an effort to promote stability and consistency during

        the school week, the Court instead ordered that the children visit with Father every Wednesday

        from 4:30 p.m. to 6:30 p.m. When the children are with Father, their bedtime is 7:00 p.m., much

        earlier than their bedtime when they are in Mother's custody. Because of differing bedtimes, the

        Court believes that awarding Father one ovemi~~t per week during the school year would disrupt
                                                  ~      ,;   (·   i

        the children's sleeping schedule and bedtime routme,
                                                                            ........




        In addition, the Court found concerning that fact that "[ujnbeknownst to Mother until this

past April, Father was getting a second copy of the homework and making the children do the

homework twice ... While homework in kindergarten may be minor, the Court is concerned that

as the girls move forward in their academics years he will continue the same pattern." [August

t 3, 2015 Decision and Order, pg. 11]. Again in rhe interest of stability and routine in the

children's school week routine, the Court believes that it is in the best interest of the children for

Father to have custody every Wednesday from 4_:30 p.m-,.t~ 6:3~.1\m. rather than one overnight

per week.

4. (b) The Trial Court erred and/or abused its discretion in reviewing evidence, during the trial,
   which was not admit1ed into the record.

        The Court considered only the evidence admitted into the record in making its custody

determination,

4. (c) The Trial Court repeatedly'misstated the amount oftravel'time for the children in
   traveling between the parties' homes, school, and daycare, and classified Father's move from
   Douglasville to Royersford as a "relocation" without addressing the statutory definition of
   relocation nor the statutory factors which must be considered in a relocation case.

        In the Decision and Order, the Court statJ~ the travel time between Father's house and

Mother's house was between thirty five' Jnd fo~irftn'inutes. A quick Google Maps search shows

that the estimated time between the residences is between thirty one and thirty seven minutes

without taking into account traffic. In the Decision and Order, the Court stated that the travel

time between Father's house and the children's daycare, located at 548 Old Swede Rd.,

Douglasville was thirty to forty minutes. A Google Maps search shows that the estimated travel

time, depending on traffic, is 23 minutes. In any event, despite this discrepancy, the Court finds

that the commute from Father's house to the daycare is significant and that factor eleven weighs

in favor of Mother.




                                                      ·,   ;




                        · ·····   ·-   ...   ·--···-----
               Further, the Court simply used the term "relocation"      to describe Father's move to his

       Royersford home. Relocation, as defined in 23 Pa.C.S.A.§          5337 was not at issue at trial. Thus,

·::-   the Court did not address the relocation statute or the factors therein.

       4. (d) Despite the Court's finding that   few~r custody exchanges would be appropriate to
          minimize the freguency of interaction between Mother and Father, the Court's Custody
          Order significantl:l'. increases the number of parent-to-parent custody exchanges (as compared
          to the prior custodial aiTangement).

           The Court believes that the parties' custody schedule as ordered in the Decision and Order is

       in the best interest of the minor children A.F. and R.F. Exchanges between Mother and Father

       are necessary and the fact that the Decision and Order increased the number of exchanges is only

       incidental to the custody arrangement's purpose-it is best for the children.

       5. The Trial Court erred and/or abused its discretion in failing to address the fact that the
          Children will now be deprived of Father's care for extended periods during the school week
          and failed to discu_ss the possible effect on the Children of the proposed transfer of custody.


                                                         '
               23 Pa.C.S.A. § 5328 requires that the court issue an order and supporting opinions
                                                             .   '   .
       specifically addressing the sixteen factors contained therein. A trial court is required to address

       all sixteen factors of§ 5328, and the failure to do so amounts to an error of law. J.R.M. v.

       J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011). However, none of the sixteen factors require a trial

       court to "address the fact that the Children will now be deprived of Father's care for extended

       periods during the school week." The Court entered its Decision and Order in consideration of

       the sixteen factors and what is in the best interest of the minor children.

               WHEREFORE the Court would respectfully request that the Superior Court AFFIRM the

       August 13, 2015 Decision and Order and DENY appellant's appeal.




                                                         '!i·"
                                                           BY THE COURT:

(J

t·,.
tt
                                                       (__!!'--~~~
                                                                       M. Theresa Johnson, J.
       Certified Distribution
       IB1 Prothonotary (original)
       IB1 Computer                                                                                                   . . .... ,
                                                                                                   .c ,.:J
                                                                                        . ' . ~.;:
                                                                                                                      c.:·.:..,
                                                                                              )                       ._,..,
       [8J Judge                                                                                               '!

                                                                                    '·' ':"... :1:                                 .r
                                                                                                                      r ')
       l:2J Attorney for the Plaintiff: Randy A. Rabenold, Esq.                                                       c,                    .i~

                                                                                              ~.          '-   fl     ·-·I                  1 1
                                                                                                                                            ,-·,
                                                                                                  .r: ·: .. j
       D Plaintiff:                                                                                                      I
                                                                                                                                   :;. r 'I
                                                                                                                                    .·t'"         ~




                                                                                    -.
                                                                                                         !r-:«
                                                                                                   -~ ~          .,   er
       l:2J Attorney for the Defendant: Christina M. Delvlaueo, Esq.                                           ,.                  -·                                                                                                                                         Circulated 03/31/2016 08:50 PM

-----------                                                    -   ·····   ...


                       .,    L
                                 ,..,   J'
                                                                    ·--                                                 ·-
  . ,:     r.Q
   ..-,     '<
           ~~           ·~F                           I    Ill,                                : IN THE couhr OF COMMON PLEAS
  •·,J··   i,/~
           -,                                PLAINTIFF                                         : OF BERKS COUNTY, PENNSYLV AN1A
  ·,
 ,.1:;     ~~
           i:h
 ,... ..
           ~4
           01
                                                                                               : NO. 10· 15544
 r,I                                         v.
                                                                                               : CIVJL ACTION -LAW
                                                                                               : CHILD CUSTODY

                            J9F                   I       •.                                   : ASSIGNED TO: M. THERESA JOHNSON, J.
                                             DEFENDANT
                            Randy A. Rabenold, Esquire-attorney for Plaintiff, Julie Feldmann

                            Tina M. Boyd, Esquire, attorney for Defendant. John Feldmann

                            DECISION AND ORDER, M. THERESA JOHNSON, JUDGE                                                            August 13, 2015

                                             The matter before this Court is the Petition of Defendant,              J•      Fd   g (hereinafter
                       "Father"), for a Modification .of a Custody Order entered by agreement of the parties on

                       September 8, 2011. Trial was held on July 27, 28                              and 30, 2015.   The Court enters the following

                       Findings of Fact:

                                                                                    I.     FINDINGS OF FACT


                   l. Plaintiff,              J•      FMIP,                (hereinafter "Mother"), ls an adult iadividual currently residing ate

                       Yellowhouse Drive, Douglassville, Berks County Pennsylvania 19518.

                  2. Defendant, -                         F•W              ("Father"), is an adult individual currently residing at.     Crosshill

                       Road, Royersford, Montgomery County. Pennsylvania 19468.

                  3, The parties are the natural parents oftwo minor twin daughters, RF. and A.F., born April 21,

                       2009, (hereinafter "Minor Children").

                  4.   The parties were formerly husband and wife, having been married on July 5, 1997 in Berks

                       County, Pennsylvania.                         The parties separated in the summer of 2010 and a Divorce Decree was

                       signed on February 17, 2012.


                                                                                                 1
       ..,.,          .,

        t;()
v:       ....
,.. .,I!\.,, s .
,,


r)"
        ~ ...
                           S~ttheitime·of:separation, Mother has been the primary custodian of the Minor children.
       ~,J
       t.iJ
'
c:     p.        6. Following separation, Mother and the Minor Children moved to Maternal Grandparents home at
....   (It
,J
                           5 Yellowhouse Drive Douglassville, Pennsylvania, which was only several blocks from the

                           marital home.

                 7. Matemal~dpotents               have now relocated to Hazelton and Mother rents the home from her

                       parents.
                 8. Father remained in the marital home following separation and saw the minor children on a

                       regular basis until he moved in with his then girlfriend now wife A4         F'.4' U I in Montgomery
                       County.
                                                                                               ~-     4" ,,, ,·
                ·9. The distance between the parties home is approximately 35-40 minutes.

                10. A-, FJ81               has three children: L.M. (age 15), A.M. (age 13) and T.M. (age 9). She recently

                      obtained a 50/50 custody agreement with her ex-husband.

                11. Both parties are college graduates, both are teachers and both hold Master's Degrees and

                      additional credits.

                12. Mother is employed at Owen J. Roberts School District where she teaches Fourth Grade.

                13. Mother has been employed by the Owen J. School District for approximately twenty (20) years

                      and her work ~p)ledule is Monday through Friday during the school year from apW,Vximately
                      7:50 a.m. to 3: 15 p.m, She has most of the same holidays during the school year as the minor

                      children and does not work during the summer.

                14.   Father has been employed as a special education teacher for the Spring~Ford Area School
                                                                  '
                      District for approximately eleven (11) years and bis work schedule is similar to mothers,

                      although his work day begins at 7;15 a.m.

                15. Father's wife,~            r••,      is also employed   by the Spring-Ford Area School District
                                                                            2
                            -                                            --·
 16. Mother resides within the Daniel Boone School District.

 17. Father resides within the Spring-Ford Area School District.

 18. The Minor Children are entering first grade and attending the Daniel Boone School District.

 19. The minor children attend St. Paul's Daycare both prior to and after school. St. Paul's is minutes

    from mother's home and provides transportation to and from Daniel Boone School District.

20. Mother grew up in the Daniel Boone School District and after both parties attended college at

    Slippery Rock University, Father agreed to move to the Daniel Boone School District where they

    built their marital home.

21. The Daniel Boone School District is a good school district providing quality education.

22. Neither party, including Father's wife, has a criminal record.

23. On December 8, 2010, following separation, Mother filed a Custody Complaint seeking primary

    custody of the minor children.

24. On March 2, 201 J, this Court entered a Custody Evaluation Order, whereby Dr. Peter Thomas

   was directed to perform a custody evaluation of the Parties. Dr. Thomas completed the report,

   which is part of the record, dated March 16, 201 I. This evaluation recommended Mother have

   primary physical custody.

25. On September 8, 2011, the parties, by agreement, entered into a Custody Order which the parties

   currently follow, whereby the parties share legal custody and Mother has primary physical

   custody. The order Custody Order provides, inter alia, that the parties share custody of the

   children during the school year on a four week rotating schedule pursuant to the agreement as

   follows:




                                                     3
                -.      I
                                           -
.-,,:   i'\~r
                                                         During ilie school year:
... ,   ""',.
        ,JI.
,.r
 I      ~.eo,        W~k one: Mother has custody of the children from Sunday at 6:30 p.m, until Wednesday
i·.
c:      ~ ..
,.      (F'!
•)                   morning when she will deliver the children to daycare. Father has custody from Wednesday,

                     when he picks the children up from day care until Friday morning when he delivers the children

                     to daycare. Week two; Father has the children from Wednesday after daycare until Sunday nt

                     6:30 p.m, Mother has the twins from Sunday at 6:30 p.m. until the following Wednesday

                     morning when she delivers the children to daycare. Week tru«~ Father has the children after

                     daycare until Friday morning when he delivers the children to daycare. Mother has the children

                     from Friday after daycare until the following Thursday morning, when he delivers the children to

                 daycare. Week four: Father has the children from Thursday after daycare until Sunday at 6:30

                 p.m.
                                                          DurinJ?: the Summer:

                 Toe parties share custody of the children during the summer, which spans from June 10 until

                 August 25 on a two week rotating schedule pursuant to the agreement as follows: Week one:

                Father has the children Sunday at 6:30 p.m. until Wednesday at 6:30 p.m. and again on Friday at

                 6:30 p.m. until Sunday at 6:30 p.m. Mother has the children from Wednesday at 6:30 p.m, until

                Friday at 6:30 p.m. Week two: Mother has the children from SUJ:J.day at 6:30 p.m, until

                Wednesday at 6:30 p.rn. and again on Friday at 6:30 p.m, until Sunday at 6:30 p.m. Father has

                the children form Wednesday at 6:30 p.m, until Friday at 6:30 p.m. 1n addition, the Custody

                Order directed that the custodial parent shall make reasonable efforts to facilitate phone contact

                between the non-custodial parent and the children between 7:40 p.m, and 8:00 p.m, each

                evening.




                                                                    4
      (D
          ,,
:. ~                  26. The Current Custody Order was entered prior to the children being Schoo] age and prior Mr.
tJ•   t·~
1~.
      1   :.

     35. The GAL testified that Father is rigid and refuses to accept opinions which do not match his

         own.

     36. The GAL found the minor children have been influenced by Father in their statements regarding

         equal time with Mother.

     37. The GAL did an extensive report and investigation into this case and recommends Mother have

         primary physical custody.

     38. Mother resides in a nice home in an area where she grew up and has numerous neighbors and

        friends. The minor children have their own room at mother's house.

    39. Father and his wife reside in a nice home in Montgomery County in a nice neighborhood. His

        wife's three minor children are at the home 50 percent of the time. The minor children share a

        bedroom with each other at Father's home.

    40. Since birth, the minor children have attending Reading Pediatrics in Wyomissing, Berks County.

    41. Father unilaterally attempted to have a second Pediatrician for the minor children in

        Montgomery County) Allstar Pediatrics.

    42. Allstar Pediatrics informed Father they could only be used in case of emergencies.

    43. Father has obsessed with Mother's whereabouts and what is going on in her home by following

       Mother's friends on social media sites, enlisting the help of a neighbor to sneak into Mother's

       home to take pictures and by speaking to the minor children.

    44. Father has obsessed over minor child's R.F.'s diagnosis of Fructose Intolerance by seeking the

       opinion of Reacting Pediatrics, doctors at Children's Hospital of Philadelphia, doctors at Dupont

       Medical and n dietician. AJI agreed that the minor child fructose diet need to me monitored with

       a good diet.




                                                       6
       ~o
         -.
 ~
I•
       .,.......
       \•4
                    45. Father has allowed his wife   Aill F-       to overstep her bounds as a step-parent by allowing
v·     ~-l
,,:'   (b
                        her to attend a Doctor's visit at DuPont without the knowledgeof Mother and without the
~. ~,,
       H
\'!:

'.J'
                        knowledge of the Doctors who have.         F:   MPlisted    as mother in their reports.

                    46. Minor child RF. rarely complains of stomach issue when in the care of Mother but does

                        complain when in the care of Father.

                    4 7. Father is oblivious to his controlling nature as is evident of the.overabundance of documents,

                        many of which were not in his favor, he submitted to the GAL and various experts in this case.

                    48. If mother is in need of babysitting for the minor children she uses her parents.

                    49. The minor children have a loving, bonded relationship with their maternal grandparents.

                   50. Father does not have a close relationship with his family as is evident by his sister having to

                       contact Mother after the divorce so that she could see and spend time with the minor children.

                   51. Mother actively participates with the minor children ht a variety of school and community

                       functions.

                   52. Father actively participates with the minor children more at home than the community.

                   53. Owing the parties marriage they attended UCC church> however Father decided to have the

                       children baptized catholic.

                   54. Father has obsessed over a relationship Mother has had off and on again with M• K 87f,

                       from South Carolina. Father insists Mother is going to relocate.

                   55. Mother has no intentions of relocating. Mother plans on maximizing her Pennsylvania teacher

                      pension for retirement purposes.

                   56. Father and Mother are not able to effectively co-parent,




                                                                         7
                                        -·
        .,
 ,., . ~o
,.,·.   ~4
        ~),
"J
 '      i..
        f,J                                      II.     CONCLUSION§.OF LAW
~',,.   (CJ                                             ,
-~ ~·~
'" Cl'I        I. Actions in Child Custody are decided under tile Pennsylvania Child Custody Act, 23
\t'


                   Pa.C.S.A. 5321 et.seq and the decisional law that flows therefrom.

               2. The Court has jurisdiction of the parties. the minor children and the custody issues in thls

                   case. See 23 Pa.C.S.A. 5321.

               3. The paramount concern in a custody proceeding is the best "interest of the minor children.

                  CosteUp v. Coste1lo, 666 A.2d 1096 (Pa. Super. I 995),

               4. In a custody dispute, the trial court is to determine what is in the best interest of the minor

                  children, considering the "facts and circumstances having impact on the children's physical,

                  intellectual, moral and splrltual well-being." Johnson_y, Lewis. 870 A.2d 368, 371 (Pa.

                  Super. 2005).

              5. In ordering any form of custody, the court shall determine the best interest of the child under

                  of the sixteen factors enumerated in 23 Pa.C.S.A §5328. In doing so, the Court is to give

                 weight to those factors that which affects the children's safety. 23 Pa. Cons, Stat. Ann.§

                  5328{WesQ.

                                                       Ill.    DISC!)SSION

                 Father is seeking to modify the Custody Order to obtain primary custody of the minor

              children. Mother is likewise seeking to increase her physical custody time with the children. In

              making disposition, the Court considered the testimony of the parties. Father's wife, Aw,



              grandfather,11- S....       , the children's maternal grandmother, counselor, Frank Scavo. -

              F •1 S father,~~. M.S., L.P.C., GuardianAd Lltem, Lauren Marks, Esq.(" the




                                                                8
                                             ._.


 ,,r;    co
 '      ~,.''.    GAL j, the expert testimony of Dr, Peter Thomas, and Dr. Shanken-Kaaye and all of the
        J~
·.·'     ...
\'
        N
        ~I)
                  Exhibits of the parties.
c:
;~·
,,      ,.~~,,
                         (1) Whichparty is more like.ly to encourage and permitfrequent and continuing contact
                             between the child and anotherparty.


                      Mother is more likely to encourage   and permit   frequent and continuing contact between the

                  minor children and Father.

                     Father has played word games with the wording of the telephone contact provisions of the

                  Custody Order. Mother avers that Father routinely does not comply with the phone call

                 provision of the Custody Order. Father's own testimony indicated that he routinely fails to

                 foJJowthe phone call provision of the Custody when the Children are in his care by putting the

                 Children to bed at 7:00 p.m. Father testified that the children cannot talk to their Mother prior lo

                 this time because it is family time. Mother's testified Father does not allow the children to speak

                 with Mother when they are in his custody because it is his time, and that Father does not feel that

                 it is appropriate for him to call the Children when they are with Mother. Father does not dispute

                 this testimony. The GAL's testimony echoed the allegations of Mother.

                     Another point of contention between the parties involves Mother's family reunion. Mother

                 testified that her family reunion in North Carolina is always the third Saturday of August. She

                 further testified that she and Father always attended this reunion when they were married. This

                 year Father notified Mother that he is taking the girls on vacation over August 15, so the

                 Children will not be able to attend the annual reunion.

                       (2)   Thepresent and past abuse committedby a party or member of the party's household,
                             whether there is a continued risk of harm to the child or an abused party and which
                         · · party can better provide adequatephysical safeguards and supervision of the child.



                                                                  9
                                           ..__ .

 .,,.


 ...
    '•.    ....
          ti)


          /,4
                        Mother testified that during the marriage father was emotionally abusive and controlling. In
·.'
    -,
          ~,,
I         N         addition she testified fhat prior to her marriage father slapped her in the face while out to dinner
e:        (9
~'        t,~

,,·       '·"       with her parents. Father denied striking mother and minimized the incident. ~         Sllllllt,

                    maternal grandfather testified, he witnessed the incident whereby Father slapped Mother across
                                                            '
                   the face. This incident was additionally corroborated by the testimony of HpS,Qi            1,

                   maternal grandmother. Mr- Steppler also testified that he witnessed, on more than one occasion,

                   Father "flicking' the girls on the forehead as a form of discipline. This occurred prior to the

                   parties separating. Mother corroborated this incident. The Court notes that neither the parties

                   nor the Children reported abuse to Dr. Thomas, Ms. Monfaro, nor the GAL. The Court found the

                   testimony of maternal grandfather and maternal grandmother credible. Father's denial or

                   minimizatlon of this incident is damaging to Father's credibility.

                      The Court also has a concern about what appears to be Father's obsessiveness with the minor

                  child, R.F. • s diagnosis of fructose malabsorption, This concern is discussed in greater detail

                  below. While this factor weighs decisively in favor of Mother} the Court does not believe that the

                  Children are at risk of abuse by either Mother or Father.

                         (3) The parental duties performed by each party on he half of the child.

                      Dr. Thomas, in his testimony as well as in his April 41 2011 Custody Evaluation, provided to

                  the Court that Mother and Father cohabitated with the Children for 16 months after they were

                  bom, During that time, Mother was the primary caregiver of the Children. Father took off of

                  work two to three weeks after the birth of the minor children while Mother took off eight weeks.

                  Mother estimates that she performed 70 percent of the childcare work, including getting up in the

                  middle of the night and feeding and dressing the children in the morning. Father related to Dr.

                  Thomas as welJ as testified before this Court the parental duties were split 50/50, and that Father



                                                                   10



                                                                                    -------                  ---·     -
 .1·      ~Q
           •,.
  '
          ~~      was the parent who would grocery shop and cook. Both parties agree that bath duties were split
fJ
           1,
          11~
 '
,·,
(I.
.•.,'J'
          N
          ~I)
          ~~
          f.C\
                                                                                                        •
                                                                                                           .
                  evenly. However> mother testified that Father was heavily Involved in gambling at that time and
                                                                                                             ,.
                  spent the majority of his time on the phone. His heavy gambling resulted in the parties incurring

                 significant debt. Maternal Grandfather confirmed Father's gambling addiction and testified that
                                                                                                 ., ,       •
                 during the course of the parties' marriage he provided a. great deal of financial support because of

                 the debt.

                     Both parties have signed the minor children up for extra-curricular activities. The problem is
                                                          .
                 Father has signed the minor children up for activities in Montgomery County without discussing

                 this with Mother and without giving any concern to the unnecessary commuting for the minor

                 children. The activities Father has signed the children up for are just as available in Berks
                 County as they me in Montgomery County. The Court finds this is another example of Father's

                 inability to act in the best interest of his children. These activities required mother to pick the

                 children up from daycare and rush to Montgomery County so the girls could participate. This

                 left Mother with little choice after work other than eating dinner quickly, Father then attempted

                 to use this against Mother in an attempt to show she refused   to follow the recommended      diet for

                 minor child R..F.

                    Mother has been responsible for the minor children's homework as she has had primary

                 custody. Unbeknownst to Mother until this past April, Father was getting a second copy of the

                 homework and making the minor children do the homework twice. Father should know, as an

                 educator, the importance of communicating to Mother what is occurring with the children's

                 school work. While homework in kindergarten may be minor, the Court is concerned that as the
                 girls move forward in their academic years he will continue the same pattern, This is another

                 example of Father's need to control every situation.


                                                                  11
 •J'
       ~Cl
:-•
        .,          Mother testified that she participates in a number of community, school end church functions
i.r
       ~ ...
 \
       ~~
        '\
r-:    f..i     events with the children as well as takes them to parks and museums. The Court finds that the
c.     rlj)
;,.,
~,     H
       (I\
                majority of Father's time with the children is spent at home when they arc not at their extra-

                curricular activities.

                    This factor favors Mother.

                       (4) The need/ors/(lbi/ity and continuity in the child's education famtty life and
                           community life.

                    As indicated above both Motlier and Father have signed the minor children up for a number

                of extracurricular activities including soccer, swimming, dance, music lessons, ballet, track and

                horseback riding and cheerleading. However, Father has signed the minor children up for

               basketball and swimming in Royersford, Montgomery County. In the interest of promoting

               stability and continuity in the children's lives, the Court feels believes that all of their activities,

               especially the team sports, should be close to Mother's home, their primary residence. As the

               girls grow older, having the activities in the same area as their school will foster the

               strengthening of'relatlonships with her teammates. Once the girls begin to participate in school

               team sports and activities, they will be doing so in the Daniel Boone School District so it makes

               sense that these activities should take place in that area now. Moreover, it is unreasonable and

               inconvenient for the kids to continue to commute a half hour's distance between their school and

               their extracurricular activities.

                  The minor children have Jived theirentire lives in the Daniel Boone School District. They

               have been attending a daycare that provides transportation to and from their school and is

               minutes from Mother's residence.




                                                                 12
                                          .._,.



 .,.
...' ....tP
 ii'

. . N·,
 ·,  ~\

....c.
          '\.




         r.n
                      When the parties separated mother moved only several blocks from father so this allowed

                  Father to have regular coo tact with the minor children. Father, without informing Mother
                                                                                                                               j
         }"
(}'
         (rJ      voluntarily moved to Montgomery County to be with his now wife, then girlfriend.

                     Mother has raised the children in the same UCC church she was raised in and the same

                 church she attended while married. Curiously, Father insisted that the Children be baptized

                 Catholic, the same religion as his current wife.

                     Mother has worked at the. same job for the past twenty (20) years and testified that she will

                 continue to work at this employment until she reaches maximum PSEA retirement benefits.

                 Father expressed a baseless concern that Mother was going to relocate to South Carolina because

                 she is in a relationship with an individual named M.r¥a&           g.   Mother testified that this is an

                 on again off again relationship and she has not introduced the girls to Mr. K!ez       •       Father is so

                 obsessed with this notion that be stalks the Facebook pages of Mother's friends to find any

                 information he can find about 1',WKz 5 •           He even enlisted the aid of Mother' s best friend's

                husband who went through his wife's phone to find a phone number of M•l'i:•                 •

                    Father, on the other hand> had some conflict as a coach at his last employment and was

                removed from that coaching position. While there was no testimony as to why be no longer bad

                his teaching employment, the court notes he has only been with his current employer for eleven

                (11) years. This factor favors mother. ,

                      (5) The availability of extended family.

                      The GAL testified, and it is undisputed that the Children love step-mother and step-

                siblings and the love is reciprocal. However, this Court finds that step-mother has overstepped

                her rote on more than one occasion. ln addition to step-mother and step-siblings, Father's has

                two sisters live in Indianapolis, Indiana and his brother lives in Long Island, New York. The


                                                                    13
 paternal. grandmother lives in Delaware. Father's parents live near Scranton, PA and they visit

 the twins once every 3 weeks .. However. this Court finds that father does not maintain a close

relationship with his family. Mother testified that Fathers sister contacted her after the divorce

and informed Mother that she had not seen the minor children and could she stop by Mother's
                                          '
home. Mother welcomed her former sister-in-law to her home. The visit went well and sister-in-

law extending her visit to an overnight visit. When father learned of this visit he had his current

wife confront Mother to tell Mother she WBS out ofJine. This Court commends Mother for

fostering a relationship between the minor children and their Aunt.

       As for Mother's side of the famiJy, the minor children enjoy a close relationship with

maternal grandparents.    The maternal grandparents live j.n close proximity from Mother's

residence and visit with the Children on a regular basis. They have been heavily involved
                                                                                  •       in the

children's lives, especially prior to the parties' separation. Father testified that the maternal

grandparents were so involved in raising the . girls that at times, they were overbearing. Maternal

Grandmother testified that following the birth oftbe minor children Father informed them they

had to make an appointment to come over to the house. Inaddition Maternal Grandmother

testified that she had family that had traveled from out of town to bring a present and see the

minor children and Father would not allow them in the home. The Court found the maternal

grandparents' testimony to be credible regarding the existence of a strong bond between them

and the girls and the Father's control over blocking visitation of family.

      Father bas continued to stop the minor chi1dren with visits with extended family by his

scheduling of vacation over the time period which he knows is always Mother's family reunion

that she attends each year. This is yet another example of Father's passive aggressive behavior.




                                                  14
------ ---~·

                                   -
             The parties live approximately 30 to 40 minutes apart from one another and the Children

       will have the opportunity to continue their relationships with the extended family of both Mother

      and Father. The Court's custody decision wiJl not preclude the children from continuing to have

      a relationship with the parties' extended family. This factor weighs in favor of Mother.

             (6) The child's sibling relationships

             As stated above, by all accounts the minor children have a loving, quality relationship

      with the three step-siblings. Toe OAL, in her home observation of Father's house, observed that

      the twins and the step-children interacted and played together. T.M., one of the step-children,

      wrote a letter to the GAL in which he expressed that he wishes the minor children would be able

      to stay with Father more often. The Court found this letter, even if it was well intentioned, to be

      inappropriate given the ongoing custody proceedings. The Court found this letter to be evidence

      of the ongoing discussions of the custody dispute in Father's household. The GAL concluded,

      and the Court cannot disagree, that "[i]t is clear that the children all have au excellent

      relationship." However, it is evident to the Court that in the coming years, the children's

      interaction with the step-siblings may be minimal. The girls and their step-siblings are already

      busy with various extracurricular activities and will only become busier as they grow older. In
                                                 I



                      ..... ..,1   has a 50/50 custody arrangement with her children which does not

      necessarily coincide with Father's custodial time. Furthermore, Father testified that al! of the

      children have a staggered bedtime. The minor children's bedtime in his household is 7;00 p.m.

      The children are unavailable to talk with Mother prior to bedtime because he is doing his family

      time. This family time cannot be inclusive of the children in the household as they are teenagers

      participating in middle and high school sports. Therefore, they would only be walking in the

      door for dinner as the minor children or going to bed. If the step-children have games scheduled


                                                         1$
~------------------·-------                                                 .....


                                                ......


 ..,.'. ,.Ht,,,...
 ,1     ,:l'J
                       on a school night they would not see the minor children at all. The Court further recognizes that
             ,,
 L"O:
     ~~               these children are not the biological children of Father and are not always at Father's residence.
 a.: r.l)
 , ..
 :J        ~·
           ~'l
                                                                  '
                      Therefore the Court gives minimal weight to this factor as far as custody during the school week.

                             (7) The well-reasonedpreference of the child, based on the child's maturity and Judgment.


                             The Court did not take testimony from the minor children since they rue only six (6) years

                      old. The Court had previously appointed a guardian at Iirern for the minor children who did a
                                                              '
                      thorough investigation. testified and filed an extensive report. The Court agrees with the GAL,

                      the Children are not old or mature enough to make a welt-reasoned decision or judgment as the

                      where they want to reside. By all accounts, including Dr. Thomas' report, and the testimony of

                     Ms. Monfaro, the Children are bonded and Jove Mother and Father.

                            (8) The attempts ofa parent to turn the child against the other parent, except In cases of
                                domestic violence where reasonable safety measures are necessary to protect the child
                               from harm.

                            Mother believes that Father is talking to the minor children regularly about the custody

                     arrangement. Father, likewise believes mother Is talking to the minor children. The Court finds

                     that both parties may be speaking to the children, however this Court finds that Father in addition

                     to directly speaking to the minor children is also using his step-children to manipulate them and
                                        !   '

                     discuss the custody arrangement. Father testified that his wife and her ex-husband have recently

                     agreed to a 50150 custody arrangement. Father testified that the minor children ask why they

                     have to leave the home when the step-children get to stay and they also want 50/50. This Court

                     finds that the minor children are too young to understand what a 50/50 custody agreement is and

                     the more appropriate conversation would be that all the children switch between parent's homes.

                     This Court also docs not find credible Father's testimony that the minor children come to   rum
                     and provide him with detailed information about what happens at Mother's home. This Court

                                                                      16
  finds that Father is constantly questioning the minor children as to what is occurring in Mother's

  home. An example is Father's exaggerated testimony that Mother has left the children at home

 alone. The Court finds Mother's testimony credible that she was merely outside talking in the

 neighbor's next door driveway which was within earshot and eyeshot of her home.

        This Court finds that Father is obsessed with what Mother is doing on a regular basis even

 when she does not have the children. Father constantly watches Mother's best friends Facebook

 page to see ifhe can find out information on Mother. In addition Father has enlisted Mother's

 best friend's husband to go into Mother's home while she is not there to take pictures, to inform

 him of where Mother ls going even when Mother does not have custody of the children. When

 Father found out that Mother and her best friend went to dinner on a regular basis when she did

 not have the minor children, Father went so far as to state that he was considering trying to get

 the receipts from the restaurant to see what Mother had to drink. Father's behavior is borderline

stalking. This Court fears that Father will continue to quesrionthe minor children and would not

be surprised if he begins to include the minor children in spying on Mother. Dr. Thomas opined

that Father presents as intense with obsessive qualities, controlling in his behaviors and his

personality structure is not particularly strong for nurturing events.

       In addition, The GAL provided in her report that the twins are caught in the middle of the

feuding parents. They play up to each parent. For example, R.F. complains to Mother about

attending a dietician and then cries to Father that her stomach hurts.

      As discussed in more detail below, RF. has gastrointestinal issues and has been diagnosed

with fructose malabsorption, RF.'s condition requires the par.lies to monitor her diet to ensure

she limits the amount of fructose she consumes. As relevant under this factor, when RF. is with

Fo1her after being with Mother, Father questions her to the degree that he is "drilling" her about


                                                 17
           . ,.


 J.

 ' ~'.~       what Mother had fed her while with Mother. Father went as far as to take pictures of the interior
•'  ..
'< ~),
      ~
·.:. ~~       of the children's book bags to see what food Mother was sending them to school with. This
..... .
~ I.II

•J    u1      factor weighs in favor of Mother.


                      (9) Which party is more likely to maintain a loving, stable, consistent and nurturing
                          relationship with the child adequate for the child's emotional needs.

                      Both parties are loving, stable, and maintain consistency in their lifestyles and with their

             interaction with the children. Dr. Thomas, in his reports, opines that Mother presents with

             personality structure that is positive for nurturing events and moments, and that her overall skills

             for nurturing functions were good. Mother seems to be consistent with her punishment of the

             Children and does so by making the children sit in "timeout," apologizing and then tell her how

             they could have made a better behavioral choice. Dr. Thomas concluded that Mother displays a

             better capacity for nurturing than Father. The girls indicated f~eling somewhat closer and more

             comfortable to Mother than Father.

                     As Dr. TI10mas explained in his 2014 report, Father, is a better taskmaster and problem

            solver than he is a nurturer. Dr. Thomas opined that Father's personality structure is not

            particularly strong for nurturing events. Father's responses to Dr. Thomas' hypothetical

            questions were more focused on problem solving rather than nurturing. Father will typically take

            away a snack from the Children as a punishment, Father has some difficulty with managing

            conflict with other people. This manifested, for example, when Father had a conflict with the

            children's daycare employees. The Court agrees with Dr. Thomas and this factor weighs in

            favor Mother.


                  ( I 0) Which party is more likely lo al/end to the daily physical, emotional, developmental,
                  educational and special needs of the child.


                                                                18
. ,.   ...


                  Another point of contention between the parties concerns RF.'s gastrointestinal issues, RS.

              has been diagnosed with fructose malabsorptlon which requires limiting the amount of fructose

              that RF. consumes. While Father appears to obsess over this disorder perhaps to a fault, the

              Court believes that he does so with the best interest of her health in mind. Father closely

              regulates and monitor's R.F.'s diet, and strictly and rigidly follows the diet plan prescribed by

              tho doctors and nutritionist. Mother feels that R.F. is playing up her stomach problems when she

              is with Father and that R.F. does not voice similar complaints when with Mother. Father

             believes that strict compliance with a fructose free diet is critical to R.F. 's physical development

             and well-being and that Mother's Jack of strict coherence is harmful to R.F. father has obsessed

             over this diagnosis to the point he has a chart prepared for daycare so that they can document her

             bowels movements. When he did not like the diagnosis from one expert, the doctors at CHOP he

             took her to DUPONT without notify mother. What is also concerning is that the doctors notes

             from DUPONT reflect mother was present, when in fact it was step-mother who was present.

             Following the diagnosis with DUPONT Father continued by scheduling an appointment with a

             dietician, Mother indicates that she has gone along with Fath~r's request to see a dietician and

             the dietician's recommendations, even though she believes this to be unnecessary in light of the

             recommendations from the pediatrician and the doctors at CHOP and DUPONT.


                This Court agrees with the concerns expressed by the GAL and Mother that the minor child

         R.F. is aware of the differences of opinions between the parties and therefore complains about

         her stomach in the presence of Father but not in front of Mother.

               Father has concerns with the quality of education at the Daniel Boone School District, the

         school district where the custodial mother resides. Father testified that he believes better options

         would be available in the school district of his home. Father never expressed these concerns


                                                             19
                     I•'    I




          ~.~,.~,,
 ~.       (Q,
     -.                    when the parties were married and chose to build and raise their children in the Danie) Boone
 ,...
 .
l,
          ,,:              School District. Father referenced a letter in the newspaper that discussed layoffs al the school
I'"       (,J
 :;       CJ)
,,,.      5'1\
I)"       (II              district. Father, as an employee of a public school should be aware that there are turnovers in

                       school personnel at every school. In addition, Father admitted during testimony that the success

                       of a child in large part depends on their home environment.

                                 Both parentsspend time reading with the children. As stated above, Mother appears to be the

                       parent who socializes the minor children on a regular basis with activities and friends outside of

                       the home, whereas Father and his wife tend to spend time with the minor children at home.

                                    (11)      The proximity of the residences of/he parties.

                                   Mother lives in Berks County and Father lives in Montgomery County. The parties'

                      residences are approximately 30-40 minutes apart. Th.is is significant to the Court because the

                      current custody schedule was entered when the children were not school age. In addition the

                      current order requires the parties to exchange the children2 or 3 times per week. Given the

                      distance between the residences, this is too much back and forth and too much time spent in the

                     car for the minor children during the school week. · This 30-40 minute commute on a school

                     morning will require the children to rise earlier than necessary to get to daycare. This factor

                     weighs in favor of Mother as Father voluntarily chose to relocate.


                                   (12)      Each party's availability Jo care/or the child or ability to make appropriate child-
                                          care arrangements

                                As stated above, both of the parties   are full-time teachers with very similar work schedules.
                     Each works from approximately 7:30 a.m, to 3 :30 p.m. Monday through Friday and each has the

                     summers off. The minor children have been attending St. Paul's Daycare which provides.

                     transportation to and from school. When Mother              is need of any assistance with the minor

                                                                               20
              .. ·.


        ..    ·,
                                                                                 ·-

      and father want to improve the girls' fu~e experience, their focus should be on co-parenting,

      estabJishing a better communication system, etc. and not on additional custodial days."

               Father is also very rigid about a bedtime of 7pm with the minor children, despite that

      mother's bedtime is between 8- 8;30 p.m. Father was so rigid with this bedtime that he

     acknowledged ignoring the court order that provided Mother with phone contact between 7:40
                                                  •
     and 8:00 p.m.

               The parties' inability to effectively co-parent is a significant factor here in reaching a

     custody schedule decision. The Court believes that fewer custody exchanges are appropriate

     here to minimize the frequency of interaction between Mother and Father.

              (14) The history of drug or alcohol     abuse of a party or member of a party's household.

            Father accuses Mother of having an issue with alcohol consumption. As evidence, he

     provided Facebcok posts, pictures and text messages from her friends and neighbors. The Court

     found credible the testimony of Mother and maternal grandparents who all testified that Mother

 drinks socially and does not get intoxicated while with the Children. Mother further testified that

 Father does not approve of drinking and when they were married she needed bis permission to

have a glass of wine. This Court also incorporates the findings above relative to Father

 obsessing over this issue of mother going to dinner with her friend and his thought about

attempting to get the receipts from the restaurant. The Court believes that there is no issue with

Mother's alcohol consumption.

           (l S) The mental and physical condition of a party or member of a party's household

           According to Dr. Thomas' report, Mother-and Father presented without any signs of mood or

thought disorder. Inaddition, both parties appear to be in good physical health, and no physical

health problems were alleged or are of record. Dr. Thomas opined that Ms. Thomas did not


                                                          22




                                                                                                   .   ·-   ----------
              . ·.                         ...,.,..


        (t)
1.,1:   ''.
 -,     ~~      present as an aggressive, or particularly powerful individual and by her own admission, she can
....    .,.
        ~i.
:,,·

,•      ~i      be passive-aggressive. At times, while raising and disciplining the Children, she can be a
.... {l'J••
c;::
       ..
,,,:    ~t,

f.
u·
        ~·•,.·
         '\

        ~l.
                  Kaye's major criticism of'thereports are: l. Dr. Thomas did not specifically address each one of

r-:'              the 16 factors of 23 Pa.C.S.A §5328; and 2: Dr. Thomas did .not commit enough hours to
       t.J
       f,I)
,;i.   ~6
t··    l(J
:)'               interviews and observations of the involved parties to produce a competent and accurate

                  recommendation,

                     First, 23 Pa.C.S.A. § 5328 mandates the Court to consider the 16 factors in making a custody

                 determination. By its plain language, the statue applies only to the courts and it does not require

                 a custody evaluator to do the same. Next, on rebuttal, Dr. Thomas testified that he in fact

                 invested many more hours than Dr. Shanken-Kaye realized in Interviewing. observing, and

                 an~lyzing the instant custodyevaluation than is required by the rules and ethics of psychiatry. ln

                 addition Dr. Shanken-Kaye testified thathe did not know if Dr. Thomas's report was or was not
                                                            •
                                                        .
                 accurate. Thus, while Dr. Shanken-Kaye was permitted to testify, the Court disagrees with his

                 assertions and no weight was given to his testimony.




                                                                24
-----------------------                                                            .

            .   •   ••   4
                                                                                               ........... -




  I(
                         }9FJ;l•JtAf•r                                  : IN THE COURT OF COMMON PLEAS
  ...,.'.                                PLAINTIFF                      : OF BERKS COUNTY, PENNSYLVANIA
 ,,
  '                                                                     : CIVIL ACTION - LAW
 ,-::
 ...                                     V.
 I,'                                                                    : No. 10~15544
                         J-F·P         ....                             : ASSIGNED TO: M. TIIERESA JOHNSON, J.
                                        DEFENDANT                       : CUSTODY



                                                           FINAL CUSTODY ORDER



                               AND NOW, this 13th day of August, 2015, it is hereby ORDERED and DECREED that
                    J..  r•n 011., "Mother" and J.. F• ts 11, "Father" shall have shared legal custody of the
                    minor children /. 18\1 C..., rAi, ... born April 21. 2009; and Rill.~ F~. born
                    April 21, 2009. Mother shall have primary physical custody. ·Father shall have partial physical
                    custody of the minor children as follo~s:
                             1. During the School year -
                                  a,   Father shall have partial physical custody of the minor children, AF. and R.F.i
                                       every other weekend from Friday at 6:00 P.M. until Sunday at 6:00 P.M.
                                 b. Father shall have every Wednesday from 4:30 p.m, to 6:30 p.m,
                             2. Father shall be responsible for picking up the minor children from Mother's residence
                                and returning the minor children to Mother's residence. Father shall also be
                                responsible for feeding the children dinner on the evening he has them from 4:30-6:30
                                p.m.
                             3. During the summer, which shall begin on a Monday of the first full week the minor
                                children are out of school to the last Friday before school begins, the parties shall rotate
                                custody on a week on week off basis from Monday at Noon to the following Monday at
                                Noon. The custody period shall begin so that it corresponds with Mother's ability to
                                attend her family reunion. Vacation time shall be scheduled in accordance with the
                                custodial time within this paragraph.
                             4. TRANSPORTATION            During the summer months and holiday schedule the party
                                whose custody period is beginning will be responsible for picking up the minor children
                               at the other parties residence.

                                                                        25
---------···········"··                                       ..




                                                  ·"":,r,.·




  -.,·;
   '       ,:4   .."    f'
  ~·)"     '\           5. HOLIDAYS The parties shall alternate custody on the following holidays: Easter,
  ,. """
   \

  ~:
          A
          ~,}
                               Memorial Day, July 4t11, Labor Day and Thanksgiving. Father shall begin with Labor
  I·•
  ,r      ,.,,
          Cl)
                               Day in 2015 and the parties shall alternate the holidays thereafter. Custody shall be
          ~r1
                               from 10:00 A.M. until 7:00 p.m,
                         6. MOTHER'S DAY [FATHER'S MY Mother shall have custody for Mother's Day
                            and Father shall have custody for Father's Day each year. Custody shall be from
                                10:00 A.M. until 7:00 P.M.
                        7. CHRISTMAS                   The parties shall share custody for the Christmas holiday with one
                              parent having custody from NOON on December 24 until NOON on December 251.h
                              and the other parent having custody from NOON on December 25 until NOON on
                              December 26th. Mother shall              liave custody   from the Christmas Eve to Christmas
                              morning time period in odd numbered years, Father shall have custody from the
                              Christmas Eve to Christmas morning time periods in even numbered years.
                       8. TRAVEL If a party intends to travel with the minor children out of Pennsylvania, they
                              shall provide the other party With the address and phone number where the children can
                              be located.
                       9. EXTRA-CURRICULAR ACTIVJTES Shall take precedence over the visitation
                              schedule and registration of these activities will occur with Berks County
                              activities/teams.          The parent who registers the child is to ensure that the other parents e-
                              mail and phone number is included on the registration so that parent may also receive
                              information. This should help alleviate conflict over one party being responsible for
                             providing the other party with schedules and/or information from the activity.
                                    A. Transportation to and from extracurricular activities will be the responsibility
                                        of the party who has custody. Both parties are to encourage participation in
                                        extracurricular activities.


                       10. B,EASON(\BLE TELEPHONE                        CONTACT: The custodial parent shall maintain an
                             open phone line from 6:00 p.m, to 6:45 p.m. each evening so that the child may place
                             phone calls to or receive calls from the non-custodial parent. Any missed phone calls
                             shall be returned prior to the children going to bed that evening. Neither party shall use
                             Caller fD, Call Block or any other device or service which limits telephone access to

                                                                             26
                       ._
             .'             " ..

     ,,       r.()

    ...'"
    1)
             ,,,.'\.
             ,I)..
                                       the child. Neither party may limit the amount of time the party speaks to the minor
    -,
.;:.:.      ~.".,                      children,
,
;J
    .       (fl
            ),~
            ',l'I

                                   J 1. R.ELOCA TION If you are planning to relocate with the children and your relocation
                                       will significantly impair any party's exercise of their custodial rights, you are obligated
                                       to provide a detailed notice and counter-affidavitby certified mail, return receipt                           I
                                       requested to all individuals who have custody rights to the children at least 60 days in                      1
                                       advance of the proposed relocation in compliance with 23 Pa. C.S.A Section 5337.


                                   12. This Order shall be a Final Order resolving the issues raised in the Custody Complaint
                                       tiled December 8, 2010.


                                   13. The attached Appendix shall be.made part of the within Order.




                                                                                   BY THE COURT:




                            Certified Dfstril;mfum
                            l8l Prothonotary (original)
                                                                             111~~       v                ~




                            IBJ Computer
                            ® Judge
                            131 Anomey for the, Plaintiff:    Randy Raebenold. Esq.
                            O Plaintiff:
                            12?] Attomey for the Defendant:                                                                             '\~

                            O Defendant:                                                                      ..,.             ......   eo
                                                                                                                               ~        0
                                                                                                                               ...,,
                            X Guardian                        Lauren MarkB, Esquire                           -CJ
                                                                                                              :::> rr1
                                                                                                         ;g=::?-::J            >
                                                                                                                               c::
                                                                                                                                        -
                                                                                                                                         ::::J
                                                                                                         c::i>~                rl
                                                                                                         ;;::':;.cC
                                                                                                         0        ::.-::
                                                                                                                                1]
                                                                                                                                        ~<
                                                                                                                                         -rn
                                                                                                         ......
                                                                                                            (./'I-
                                                                                                         -.-;-J.. c_. ~... .            (/'lo
                                                                                                                                ',y
                                                                                                                                        0..,.,
                                                                                                                                         .,.,
                                                                                                         -